Exhibit 10.53

 

[g245571ka01i001.gif]

 

July 10, 2015

 

WCW (Willie) Chiang



 

Dear Willie:

 

Pursuant to our discussions, the following shall set forth the employment
agreement (this “Agreement”) between Plains All American GP LLC (the “Company”)
and WCW (Willie) Chiang (“Executive”).

 

1.                                      Title and Position. (a) Executive’s
title and position will be Executive Vice President and Chief Operating Officer
- U.S. of the Company with primary responsibility for all U.S. operational and
commercial activities with the responsibilities attendant to such position
transitioned to Executive over an approximate one year period in stages. 
Executive will be a member of the Executive Committee and will report to the
President and Chief Operating Officer (“COO”).

 

(b)  The Company has offered, and Executive has accepted, employment as
contemplated hereunder with the expectation that he will be offered the top
executive leadership position (excluding the position of Chairman, the
“Executive Promotion”) of the Company no later than the last day (such date
being referred to as the “Reference Date”) of the fortieth (40th) full calendar
month following the Commencement Date as defined in Section 6 below, with a
corresponding employment agreement and compensation package that is commensurate
with the Chief Executive Officer title, scope and responsibilities and similar
in terms and content to the employment agreement that is currently in place for
the incumbent CEO (excluding any portions thereof that relate to such
incumbent’s role as Chairman).  Executive acknowledges that such promotion will
be contingent on the evaluation of his performance and is not guaranteed;
however, the  provisions below are intended to protect Executive against certain
events (all references below to “outstanding LTIPs and Class B Units” shall
refer to LTIPs and Class B Units issued pursuant to the grants described in
Sections 2(c) and (d) below):

 

(i)                                     Termination by the Company Other than
for Cause — In the event Executive has not received the Executive Promotion and
is terminated by the Company other than for Cause (as defined in the LTIP Grant
and Class B Agreement described in Sections 2(c) and 2(d) below) prior to the
Reference Date, Executive shall immediately vest in all outstanding LTIPs and
Class B Units (both Restricted Units and earned Units).

 

(ii)                            Resignation by Executive — If (a) Executive has
not received the Executive Promotion by the Reference Date, Executive may,
within a period beginning on the Reference Date and ending 90 days thereafter,
tender his resignation to the Company, or (b) Executive has not received the
Executive Promotion and terminates his employment

 

333 Clay Street, Suite 1600 · Houston, Texas  77002 · 713/646-4100 or
800-564-3036

 

--------------------------------------------------------------------------------


 

for Good Reason (as defined in the Class B Agreement referenced in
Section 2(d) below) prior to the Reference Date, then in either such case
Executive shall immediately vest in all outstanding LTIPs and Class B Units
(both Restricted Units and “earned” Units).  The right set forth in clause
(a) immediately preceding will not be affected by a termination of Executive’s
employment during the 90 day period described therein by the Company other than
for Cause.

 

(iii)                         Change of Control — In the event of a Change of
Control (as defined in either the LTIP Grant and Class B Agreement described in
paragraphs 2(c) and 2(d) below) prior to the Reference Date and in connection
therewith Executive is not designated to receive the Executive Promotion,
Executive may, within a period of 90 days following the Change of Control,
terminate his employment whereupon Executive shall immediately vest in all
outstanding LTIPs and Class B Units (both Restricted Units and “earned” Units).

 

(iv)                        Death or Disability.  If prior to the second
anniversary of the Commencement Date (A) Executive dies or Executive’s
employment is terminated as a result of Executive’s “disability” (a physical or
mental infirmity that impairs Executive’s ability substantially to perform his
duties for a period of eighteen months or that the Company otherwise determines
constitutes a “disability”), and (B) at such time the number of Class B Units
that have become “earned” Units (and thus will become vested Units pursuant to
the terms of the Class B Agreement) is less than 500,000, Executive shall
immediately vest in such number of additional Class B Units as may be necessary
to cause the total number of vested Class B Units of Executive as a result of
the occurrence of the event described in clause (A) immediately preceding to
equal 500,000.

 

(v)                           Termination by Executive — If Executive’s
employment is terminated before or after the Reference Date for any reason other
than as described in clauses (i), (ii), (iii) and (iv) above, earning and
vesting of any outstanding LTIPs and Class B Units shall be governed by the
applicable LTIP Grant letter and the Class B Agreement, respectively.

 

2.                                      Compensation.  Executive’s compensation
will include:

 

a.                                      Base Salary. A monthly salary of
$20,833.33, payable semi-monthly in cash for so long as Executive is employed by
the Company. This amount may be increased by the Company from time to time, but
may not be decreased from this base level, or any future increased level,
without Executive’s express written approval.

 

b.                                      Bonus. Executive will participate in the
Company’s annual discretionary bonus program. The amount of bonus recommended to
the Board annually with respect to Executive will be dependent upon the Chief
Executive Officer’s (“CEO”) and COO’s assessments of both Executive’s individual
contributions throughout the year and the overall partnership performance.  With
respect to calendar years 2015, 2016 and 2017, Executive’s annual bonuses will
not be less than $500,000 with respect to

 

 

2

--------------------------------------------------------------------------------


 

calendar year 2015 (no further proration for the fact of employment during less
than the entire calendar year) and $1.25 million with respect to calendar years
2016 and 2017 (the “Minimum Annual Bonuses”).  The Minimum Annual Bonuses shall
be paid in cash on the date that the annual bonus payments are made to the other
senior executive participants in the annual discretionary bonus program. The
Company’s obligation to pay a Minimum Annual Bonus with respect to a given
calendar year is contingent upon (i) Executive’s remaining employed by the
Company through the date on which the applicable Minimum Annual Bonus payment is
due and (ii) continued compliance with the terms of the Confidentiality
Agreement, as defined in Section 5 below.

 

c.                                       LTIP Grant. On the Commencement Date
(as defined in Section 6 below), Executive will receive an initial grant of
120,000 Phantom Units  under the Company’s Long-Term Incentive Plan (LTIP) that
vest upon the achievement of both performance and minimum service benchmarks as
follows:

 

 

 

Performance

 

Minimum

Vest

 

Qtrly distribution (Annual Rate)

 

Service

40

%

$0.725/unit ($2.90/unit)

 

3rd yr. Anniv.*

30

%

$0.7625/unit ($3.05/unit)

 

4th yr. Anniv.*

30

%

$0.8125/unit ($3.25/unit)

 

5th yr. Anniv.*

 

--------------------------------------------------------------------------------

* vesting will occur on the first distribution date following the applicable
anniversary

 

The LTIP Grant will include distribution equivalent rights (DERs) that will vest
as follows:  (i) 40% upon distribution by the Plains All American Pipeline, L.P.
(the “Partnership”) of a quarterly distribution of $0.725, (ii) 30% upon
distribution by the Partnership of a quarterly distribution of $0.7625, and
(iii) 30% upon distribution by the Partnership of a quarterly distribution of
$0.8125.

 

The full terms of Executive’s initial grant of Phantom Units are set forth in
the form of LTIP Grant letter that is attached hereto as Exhibit A (the “LTIP
Grant”).

 

d.                                      Class B Units. On the Commencement Date,
Executive will receive an initial grant of 1,000,000 Class B units in Plains
AAP, L.P. pursuant to a Class B Restricted Units Agreement in the form attached
hereto as Exhibit B (the “Class B Agreement”).  The Class B Units granted to
Executive thereunder will become “earned” units and “vested” units as follows:

 

 

 

PAA Performance Benchmark

 

Earning and

Earn

 

Qtrly distribution (Annual Rate)

 

Vesting

25

%

$0.725/unit ($2.90/unit)

 

(1)

25

%

$0.7875/unit ($3.15/unit)

 

(1)

25

%

$0.825/unit ($3.30/unit)

 

(1)

25

%

$0.875/unit ($3.50/unit)

 

(1)

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)                           Each tranche of units described will become
“earned” (i.e., eligible to begin receiving distributions) upon achievement of
the respective performance benchmarks set forth above. Earned units will become
vested units as provided in the Class B Agreement, as modified by this
Employment Letter.  A “Restricted Unit” is, as of any date, a granted unit that
is neither an “earned” unit nor a “vested” unit.

 

3.                                      Expense Reimbursement. Company shall
reimburse Executive for all reasonable business expenses, including travel and
entertainment, and membership dues at one country club or athletic club.

 

4.                                      Benefits. Executive shall receive and be
entitled to other employment benefits, including: (a) five weeks paid vacation,
(b) up to 10 days sick leave with pay, (c) participation in the Company’s
401(K) Plan, and (d) all health and welfare benefits, including insurance,
provided to other senior executives of the Company, on the same basis and terms
as other senior executives of the Company.

 

5.                                      Confidentiality and Non-Solicitation.
Executive and the Company shall execute a Confidential Information and
Non-Solicitation Agreement (the “Confidentiality Agreement”) substantially in
the form of Exhibit “C” attached hereto. The rights and obligations set forth in
the Confidentiality Agreement shall survive the termination of this Agreement.

 

6.                                      Commencement of Employment; Term and
Termination. This Agreement will become effective on the date hereof and the
employment of Executive will commence on August 24, 2015 (the “Commencement
Date”).  Either party may terminate Executive’s employment at any time. 
However, notwithstanding the foregoing, termination of Executive’s employment
shall not affect the obligations of the Company under the Agreement that arose
prior to, or as a result of, such termination, including any such obligations
under sections 1, 2 and 5 that create post-employment duties and rights.

 

7.                                 Certain Representations of Executive.
Executive represents that: (a) his execution of this Agreement will not violate
the terms of any agreement to which he is currently bound; and (b) he is not
subject to an existing confidentiality, non-compete or similar type agreement
that would prevent, limit or otherwise encumber Executive’s ability to perform
his job with the Company. Executive undertakes to bring to the Company’s
attention any change of job description or other circumstance that would
potentially breach any confidentiality and/or non-compete obligation of
Executive pursuant to any agreements or understandings with his prior employer
or its affiliates.

 

8.                                      Return of Materials.  Upon termination
of his employment for any reason, Executive shall promptly return to Company all
copies of any Company data, records, or materials of whatever nature or kind,
including all materials incorporating the proprietary information of the
Company.

 

9.                                      Section 409A.  If the parties determine,
or the Internal Revenue Service asserts, that any payments or benefits to be
made or provided to Executive hereunder do not comply with Section 409A of the
Internal Revenue Code, then the parties agree to amend this Agreement or take
such other ations as reasonably necessary or appropriate to comply with
Section 409A while preserving the economic agreement of the parties.

 

4

--------------------------------------------------------------------------------


 

10.                               Background Check.  Notwithstanding the
foregoing, this Agreement is subject to and contingent upon a satisfactory
background check in which information that Executive has provided regarding
items such as education, work experience, criminal record and professional
credentials will be verified. Executive may be asked to provide additional
information or assist in the process if Company encounters any difficulties in
the verification of this information. If any of the information is found to be
untrue or misrepresented, this offer may be withdrawn, or, if employed,
Executive’s employment may be terminated.

 

11.                               Certain Agreements of Executive.  Without
amending, modifying or expanding the meaning of “Cause” as defined in the LTIP
Grant or the Class B Agreement, as applicable, by accepting this offer,
Executive agrees that he shall at all times:

 

a.                   adhere to the Company’s Trading and Risk Management
Policies and Procedures,

 

b.                   adhere to the Company’s Code of Business Conduct, and

 

c.                    not misrepresent or conceal information regarding
transactions from senior management or any person responsible for the accurate
recording and reporting of each transaction.

 

14.                               Executive will not be obligated to seek
employment or otherwise mitigate any benefits provided hereunder.  Payments
provided hereunder will not be reduced by other compensation earned by Executive
from another employer following termination.

 

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

If the foregoing meets with your understanding of our agreement, please execute,
date and return one original Agreement for our files.

 

 

Very truly yours,

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

By:

/s/ Greg L. Armstrong

 

Name:

Greg L. Armstrong

 

Title:

Chairman and CEO

 

 

AGREED TO AND ACCEPTED

 

this 10th day of July, 2015

 

 

 

/s/ WCW (Willie) Chiang

 

 

WCW (Willie) Chiang

 

 

List of Exhibits:

A — Form of LTIP Grant

B — Form of Class B Agreement

C — Form of Confidentiality Agreement

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of LTIP Grant

 

--------------------------------------------------------------------------------


 

August 24, 2015

 

WCW (Willie) Chiang

 

 

Re:       Grant of Phantom Units

 

Dear Willie:

 

I am pleased to inform you that you have been granted 120,000 Phantom Units as
of the above date pursuant to the Company’s PNG Successor Long-Term Incentive
Plan (the “Plan”).  In addition, in tandem with each Phantom Unit, you have been
granted a distribution equivalent right (a “DER”). A DER represents the right to
receive a cash payment equivalent to the amount, if any, paid in cash
distributions on one Common Unit of Plains All American Pipeline, L.P. (“PAA” or
the “Partnership”) to the holder of such Common Unit.  The terms and conditions
of this grant are as set forth below.

 

1.              Subject to the further provisions of this Agreement, your
Phantom Units shall vest (become payable in the form of one Common Unit of PAA
for each Phantom Unit) as follows: (i) forty percent (40%) shall vest upon the
later to occur of the August 2018 Distribution Date and the date on which the
Partnership pays a quarterly distribution of at least $0.725 per unit ($2.90 on
an annualized basis); (ii) thirty percent (30%) shall vest upon the later to
occur of the August 2019 Distribution Date and the date on which the Partnership
pays a quarterly distribution of at least $0.775 per unit ($3.10 on an
annualized basis) and (iii) thirty percent (30%) shall vest upon the later to
occur of the August 2020 Distribution Date and the date on which the Partnership
pays a quarterly distribution of at least $0.825 per unit ($3.30 on an
annualized basis). Any remaining Phantom Units that are not vested by the
August 2021 Distribution Date, and any tandem DERs associated with such Phantom
Units, shall expire on such date.

 

2.              Subject to the further provisions of this Agreement, your DERs
shall be payable in cash substantially contemporaneously with each Distribution
Date following the date hereof.

 

3.              The number of Phantom Units subject to this award and any
distribution level required for vesting under paragraph 1 above shall be
proportionately reduced or increased for any split or reverse split, as
applicable, of the Units, or any event or transaction having similar effect.

 

4.              Upon vesting of any Phantom Units, an equivalent number of DERs
will expire.  Any such DERs shall be payable on such Distribution Date prior to
their expiration.

 

5.              Except to the extent modified by either your Employment Letter
with the Company dated effective as of July 10, 2015 (the “Employment Letter”)
or paragraphs 6 and 7 below, in the event of the termination of your employment
with the Company and its Affiliates, all of your then outstanding DERs and
Phantom Units shall automatically be forfeited as of the date of termination;
provided, however, that if the Company or its Affiliates terminate your
employment other than as a result of a Termination for Cause: (i) any unvested
Phantom Units

 

1

--------------------------------------------------------------------------------


 

that have satisfied all vesting criteria as of the date of termination but for
the passage of time shall be deemed nonforfeitable on the date of termination,
and shall vest on the next following Distribution Date; (ii) any DERs associated
with the unvested, nonforfeitable Phantom Units described in clause (i) shall
not be forfeited on the date of termination, but shall be payable and shall
expire in accordance with paragraph 4 above; and (iii) any unvested Phantom
Units that have satisfied none of the vesting criteria as of the date of
termination, and any tandem DERs associated with such Phantom Units, shall
automatically be forfeited as of the date of termination.

 

6.              In the event of termination of your employment with the Company
and its Affiliates by reason of your death or your “disability” (a physical or
mental infirmity that impairs your ability substantially to perform your duties
for a period of eighteen months or that the Company otherwise determines
constitutes a “disability”), your then outstanding Phantom Units and tandem DERs
shall not be forfeited on such date, and (i) such DERs shall expire in
accordance with paragraph 1 or paragraph 4 above, as applicable, and (ii) such
Phantom Units shall vest or expire in accordance with paragraph 1 above;
provided, however, that such vesting of Phantom Units shall occur either (x) on
the date the Partnership pays the quarterly distribution specified in clause
(i), (ii) or (iii) of paragraph 1 (and in the proportion indicated therein)
without regard to any requirement for further passage of time or (y) if the
relevant quarterly distribution has been paid prior to the date of termination,
on the next following Distribution Date.  As soon as administratively
practicable after the vesting of any Phantom Units pursuant to this paragraph 6,
payment will be made in cash in an amount equal to the Market Value of the
number of Phantom Units vesting.

 

7.              In the event of a Change in Status, all of your then outstanding
Phantom Units and tandem DERs shall be deemed 100% nonforfeitable on such date,
and such Phantom Units shall vest in full upon the next Distribution Date.

 

8.              Upon payment pursuant to a DER, you agree that the Company may
withhold any taxes due from your compensation as required by law.  Upon vesting
of a Phantom Unit, you agree that the Company may withhold any taxes due from
your compensation as required by law, which (in the sole discretion of the
Company) may include withholding a number of Common Units otherwise payable to
you.

 

As used herein, (i) the “Company” refers to Plains All American GP LLC;
(ii) “Distribution Date” means the day in February, May, August or November in
any year (as context dictates) that is 45 days after the end of the most
recently completed calendar quarter (or, if not a business day, the closest
previous business day); and (iii) “Market Value” means the average of the
closing sales prices for a Common Unit on the New York Stock Exchange for the
five trading days preceding the then most recent “ex dividend” date for payment
of a distribution by the Partnership.

 

The phrase “Change in Status” means (A) the termination of your employment by
the Company other than a Termination for Cause, within two and a half months
prior to or one year following a Change of Control (the “Protected Period”), or
(B) the termination of your employment by you due to the occurrence during the
Protected Period, without your written consent, of (i) any material diminution
in your authority, duties or responsibilities (taking into account additional
authority, responsibilities or duties associated with the initial transition of
responsibilities to you, the

 

2

--------------------------------------------------------------------------------


 

overall growth of the Partnership or a promotion or lateral transfer accepted by
you), or (ii) any other action or inaction that constitutes a material breach of
this Agreement by the Company.  A termination by you shall not be a Change in
Status unless (1) you provide written notice to the Company of the condition in
(B)(i) or (ii) that would constitute a Change in Status within 90 days of the
initial existence of the condition, (2) the Company fails to remedy the
condition within the 30-day period following such notice and (3) you terminate
your employment within 10 days following the end of such 30-day period.

 

The phrase “Change of Control” means, and shall be deemed to have occurred upon
the occurrence of, one or more of the following events: (i) Plains GP Holdings,
L.P. (“PAGP”) ceases to retain direct or indirect control of the general partner
of the Partnership; (ii) PAGP ceases to beneficially own, directly or
indirectly, more than 50% of the membership interest in the Company; (iii) any
direct or indirect sale, lease, exchange or other transfer (in one transaction
or a series of related transactions and whether by merger or otherwise) of all
or substantially all of the assets of the Partnership, PAGP or the Company to
one or more Persons who are not affiliates of PAGP (“third party or parties”),
other than a transaction in which the Owner Affiliates (as defined below)
continue to beneficially own, directly or indirectly, more than 50% of the
issued and outstanding voting securities of such third party or parties
immediately following such transaction; (iv) (x) a “person” or “group” (as such
terms are defined in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) other than the Owner Affiliates becomes the “beneficial owner”
directly or indirectly of 25% or more of the member interest in PAA GP Holdings
LLC, a Delaware limited liability company and the general partner of PAGP (“PAGP
GP”), and (y) the member interest beneficially owned by such “person” or “group”
exceeds the aggregate member interest in PAGP GP beneficially owned, directly or
indirectly, by the Owner Affiliates; (v) any Person (other than PAGP or its
wholly owned subsidiaries), including any partnership, limited partnership,
syndicate or other “person” or “group,” becomes the beneficial owner, directly
or indirectly, of 50% or more of the membership interest in the Company or 50%
or more of the outstanding limited partnership interests of PAGP; or (vi) any
Person (other than PAGP or its wholly owned subsidiaries), including any
partnership, limited partnership, syndicate or other “person” or “group,” 
becomes the beneficial owner, directly or indirectly, of 50% or more of the
membership interest in PAGP GP.

 

As used herein, the term “Owner Affiliates” shall mean KAFU Holdings, L.P. and
its affiliates, EMG Investment, LLC and its affiliates, Oxy Holding Company
(Pipeline), Inc. and its affiliates, Mark Strome and his affiliates, Windy, LLC
and its affiliates, PAA Management, L.P. and its affiliates, PAGP and its
affiliates, Jay Chernosky, Kipp PAA Trust, Paul Riddle, Russell Clingman, David
Humphreys and Philip Trinder.

 

The phrase “Termination for Cause” shall mean severance of your employment with
the Company or its Affiliates based on your (i) substantial failure to perform
the duties and responsibilities of your position at an acceptable level as
reasonably determined in good faith by the CEO and President-COO of the Company
(or if you are the CEO of the Company, by vote of the Board of Directors of the
Company excluding you if you are a member thereof) and after written notice
specifying such failure in detail and after a reasonable period under the
circumstances (determined by the CEO of the Company, or alternatively the Board
of Directors, in good faith) such failure has continued without full correction
by you, (ii) conviction of or guilty plea to the committing of an act or acts
constituting a felony under the laws of the United States or any state thereof
or any misdemeanor involving moral turpitude, or (iii) violation of the
Company’s Code of Business

 

3

--------------------------------------------------------------------------------


 

Conduct (unless waived in accordance with the terms thereof), in each case with
the specific failure or violation described to you in writing.

 

Terms used herein that are not defined herein shall have the meanings set forth
in the Plan or, if not defined in the Plan, in the Fourth Amended and Restated
Agreement of Limited Partnership of Plains All American Pipeline, L.P., as
amended (the “Partnership Agreement”).

 

This award is intended to either (i) qualify as a “short-term deferral” under
Section 409A of the Internal Revenue Code of 1986, as amended, or (ii) comply
with the provisions of Section 409A.  If it is determined that any payments or
benefits to be made or provided under this Agreement do not comply with
Section 409A, the parties agree to amend this Agreement or take such other
actions as reasonably necessary or appropriate to comply with Section 409A while
preserving the economic agreement of the parties.

 

By signing below, you agree that the Phantom Units and DERs granted hereunder
are governed by the terms of the Plan.  Copies of the Plan and the Partnership
Agreement are available upon request.  In the event any provisions of this award
conflict with provisions in the Employment Letter, the Employment Letter shall
control.

 

In order for this grant to be effective you must designate a beneficiary that
will be entitled to receive any benefits payable under this grant in the event
of your death.  Unless you indicate otherwise by checking the appropriate box
the named beneficiaries on this form will serve as your beneficiaries for all
previous LTIP grants.

 

4

--------------------------------------------------------------------------------


 

Please execute and return a copy of this grant letter to me and retain a copy
for your records.

 

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

By: PAA GP LLC

 

By: PLAINS AAP, L.P.

 

By: PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By:

/s/ Richard K. McGee

 

Name:

Richard K. McGee

 

Title:

Executive Vice President & General Counsel

 

Beneficiary Designation

 

Primary Beneficiary Name

 

Relationship

 

Percent (Must total 100%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secondary Beneficiary Name

 

Relationship

 

Percent (Must total 100%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o Check this box only if designation does not apply to prior grants

 

/s/ WCW (Willie) Chiang

 

Signature

 

 

 

 

 

Units:

120,000

 

 

 

 

Dated:

8/24/15

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

Form of Class B Agreement

 

--------------------------------------------------------------------------------


 

PLAINS AAP, L.P. CLASS B
RESTRICTED UNITS AGREEMENT

 

This PLAINS AAP, L.P. CLASS B RESTRICTED UNITS AGREEMENT (this “Agreement”) is
entered into as of August 24, 2015 (the “Grant Date”) by and between PLAINS AAP,
L.P., a Delaware limited partnership (the “Partnership”), and WCW (Willie)
Chiang (“Executive”).

 

RECITALS:

 

WHEREAS, to provide an incentive to Executive to enhance the profitability and
growth of the Partnership and its Affiliates and to encourage Executive to
remain employed by the Partnership or its Affiliates, the Partnership desires to
grant to Executive 1,000,000 Class B Units (the “Granted Units”) on the Grant
Date, which Granted Units shall have such rights, designations and preferences
as are set forth in this Agreement and the Partnership Agreement;

 

WHEREAS, as of the date hereof, the Partnership has 606,050,573 Class A Units
outstanding and 52,125,935 Class B Units authorized for issuance (including the
Class B Units already issued and those being issued under this Agreement);

 

WHEREAS, the Partnership and Executive desire to enter into this Agreement to
evidence certain terms and conditions that relate to the grant, ownership and
transfer of the Granted Units; and

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Partnership and Executive agree as follows:

 

ARTICLE 1
DEFINITIONS AND CONSTRUCTION

 

1.1          Construction.  Unless the context requires otherwise: (a) the
gender (or lack of gender) of all words used in this Agreement includes the
masculine, feminine, and neuter; (b) references to Sections refer to sections of
this Agreement; (c) references to Exhibits refer to the Exhibits attached to
this Agreement, each of which is made a part hereof for all purposes;
(d) references to money refer to legal currency of the United States of America;
and (e) the word “including” means “including without limitation.”

 

1.2          Definitions.  Capitalized terms used in this Agreement (including
Exhibit A attached hereto) that are not defined in this Section 1.2 or in the
body of this Agreement shall have the meanings given to them in the Partnership
Agreement.

 

“Affiliate” of a person means any person controlling, controlled by, or under
common control with such person.  As used herein, the terms “controlling”,
“controlled by” and “under common control with” mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any

 

2

--------------------------------------------------------------------------------


 

partnership or other ownership interest, by contract or otherwise) of a person. 
For the purposes of the preceding sentence, control shall be deemed to exist
when a person possesses, directly or indirectly, through one or more
intermediaries (a) in the case of a corporation, more than 50% of the
outstanding voting securities thereof; (b) in the case of a limited liability
company, partnership, limited partnership or venture, the right to more than 50%
of the voting membership, general partner or equivalent interest therein; or
(c) in the case of any other person, more than 50% of the economic or beneficial
interest therein.

 

“Applicable Class B Units” means at a particular time, collectively, the Vested
Units and the Earned Units then outstanding, and the “Earned Units” and “Vested
Units” then outstanding under all Other Class B Restricted Unit Agreements.

 

“Board” means the Board of Directors or governing board or committee of the
Company.

 

“Call Event” means, with respect to an Earned Unit, the termination of
Executive’s employment with the Company and its Affiliates for any reason prior
to December 31, 2022, other than a termination of employment (i) by Executive
for a Good Reason or under the circumstances described in Sections 1(b)(ii) or
(iii) of the Employment Letter, (ii) by the Company and its Affiliates other
than for Cause, including as contemplated by Section 1(b)(i) of the Employment
Letter, or (iii) due to death or disability.

 

“Call Option” means the Partnership’s option to repurchase Earned Units upon or
following a Call Event, as provided in Exhibit A.

 

“Call Value” of an Earned Unit means:

 

(a)           if the Call Event occurs on or before December 31, 2018, an amount
equal to 25% of the product of (i) the closing sales price of PAGP’s Class A
shares on the date of the applicable Call Event, or if the Call Event occurs on
a date that is not a trading day for PAGP’s Class A shares, the closing sales
price on the first preceding day that is a trading day for PAGP’s Class A shares
(for purposes of this definition, the “Closing Price”) and (ii) the Conversion
Factor ;

 

(b)           if the Call Event occurs after December 31, 2018 but on or before
December 31, 2019, an amount equal to 50% of the product of (i) the Closing
Price and (ii) the Conversion Factor; or

 

(c)           if the Call Event occurs after December 31, 2019 but on or before
December 31, 2022, an amount equal to 75% of the product of (i) the Closing
Price and (ii) the Conversion Factor.

 

“Capital Call” means the occurrence of an event that requires the partners to
make a cash contribution to the Partnership pursuant to Section 3.1(b) of the
Partnership Agreement.

 

“Capital Call Amount” means, with respect to a particular Capital Call, the
aggregate amount of the cash contributions required to be made to the
Partnership by its partners in connection therewith.

 

3

--------------------------------------------------------------------------------


 

“Cause” means the termination of Executive’s employment with the Partnership and
its Affiliates by the Board upon (i) a finding by the CEO and President-COO of
the Company (or if Executive is the CEO of the Company, by vote of the Board of
Directors of the Company excluding Executive if he is a member thereof) that
Executive has substantially failed to perform the duties and responsibilities of
his position at an acceptable level and after written notice specifying such
failure in detail and after a reasonable period under the circumstances
(determined by the CEO of the Company, or alternatively the Board of Directors,
in good faith) such failure has continued without full correction by Executive,
(ii) Executive’s conviction of or guilty plea to the committing of an act or
acts constituting a felony under the laws of the United States or any state
thereof or any misdemeanor involving moral turpitude or (iii) Executive’s
violation of the Company’s Code of Business Conduct (unless waived in accordance
with the terms thereof), provided that Executive is provided written notice of
the specific violation thereof.

 

“Change in Control” means the determination by the Board that one of the
following events has occurred:

 

(a) The Persons who own member interests in PAA GP Holdings LLC immediately
following the closing of the GP IPO, including the IPO Entity, and the
respective Affiliates of such Persons (such owners and Affiliates being referred
to as the “Owner Affiliates”), cease to own directly or indirectly at least 50%
of the membership interests of such entity;

 

(b) (x) a “person” or “group” other than the Owner Affiliates becomes the
“beneficial owner” directly or indirectly of 25% or more of the member interest
in the general partner of the IPO Entity, and (y) the member interest
beneficially owned by such “person” or “group” exceeds the aggregate member
interest in the general partner of the IPO Entity beneficially owned, directly
or indirectly, by the Owner Affiliates; or

 

(c) A direct or indirect transfer, sale, exchange or other disposition in a
single transaction or series of transaction (whether by merger or otherwise) of
all or substantially all of the assets of the IPO Entity or the MLP to one or
more Persons who are not Affiliates of the IPO Entity (“third party or
parties”), other than a transaction in which the Owner Affiliates continue to
beneficially own, directly or indirectly, more than 50% of the issued and
outstanding voting securities of such third party or parties immediately
following such transaction.

 

“Class A Unit” means a Class A common unit of the Partnership.

 

“Class B Unit” means a Class B common unit of the Partnership.

 

“Class B Unit Majority” means the holders of the Applicable Class B Units (as a
group), acting at the direction of the holders of at least a majority of the
Applicable Class B Units outstanding at such time.

 

“Company” means Plains All American GP LLC, a Delaware limited liability company
and the general partner of the Partnership.

 

4

--------------------------------------------------------------------------------


 

“Conversion Factor” means, as of a particular time, a fraction, (a) the
numerator of which is the most recent regular quarterly cash distribution paid
with respect to any Class B Unit, and (b) the denominator of which is the most
recent regular quarterly cash distribution paid with respect to an IPO Entity
Class A Unit (excluding for this purpose any special or extraordinary cash
distribution paid with respect to an IPO Entity Class A Unit that is funded by
indebtedness).

 

“Earned Unit” means, as of any date, a Granted Unit that has become “earned,” as
provided in Section 2.2(b).

 

“Employment Letter” means that certain Employment Letter dated July 10, 2015
between Executive and the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Forfeiture Event” means, with respect to a Restricted Unit, the termination of
Executive’s employment with the Company and its Affiliates for any reason other
than any of the circumstances described in Section 1(b)(i) —(iv) of the
Employment Letter.

 

“Good Reason” means any one of the following acts or omissions by the
Partnership or the Company (or any successor thereto):

 

(a)           any material breach by the Partnership of this Agreement;

 

(b)           the failure of any successor to the Partnership to assume this
Agreement; or

 

(c)           any material overall reduction in Executive’s authority,
responsibilities, or duties (taking into account additional authority, 
responsibilities or duties associated with (i) the initial transition of
responsibilities to Executive, (ii) the overall growth of the Partnership or MLP
or (iii)  a promotion or lateral transfer accepted by Executive).

 

Any such act or omission shall not constitute Good Reason unless (i) Executive
gives written notice to the Board that an act or omission constitutes Good
Reason within 30 days of the date Executive becomes aware of such act or
omission, or reasonably should have become aware of such act or omission, and
(ii) the Partnership or the Company fails to remedy the condition within the
30-day period following such notice.

 

“GP IPO” means the initial public offering of Class A shares by the IPO Entity
as contemplated by that certain Registration Statement on Form S-1 filed with
the Securities and Exchange Commission (Registration No. 333-190227), as
amended.

 

“IPO Entity” means Plains GP Holdings, L.P, a Delaware limited partnership.

 

“IPO Entity Class A Unit” means a Class A share of the IPO Entity.

 

“MLP” means Plains All American Pipeline, LP, a Delaware limited partnership.

 

“MLP Quarterly Distribution” means the amount of the quarterly cash distribution
made with respect to a common unit of the MLP on the relevant quarterly
distribution date for the MLP.

 

5

--------------------------------------------------------------------------------


 

“Other Class B Restricted Unit Agreement” means any Class B Restricted Unit
Agreement (other than this Agreement) entered into between the Partnership and
any person on terms that are substantially similar to those set forth in this
Agreement (other than as to (i) the number of “Granted Units” granted
thereunder, which may differ from the number of Granted Units hereunder,
(ii) any date set forth in such agreement, which may differ from the
corresponding date set forth in this Agreement and (iii) the schedule set forth
in Section 2.2(b), which may differ as to “MLP Quarterly Distribution per MLP
Common Unit” and/or “Percentage of Initially Granted Units that Become Earned
Units”), as such agreement may be amended or restated from time to time.

 

“Partnership Agreement” means that certain Seventh Amended and Restated
Agreement of Limited Partnership of Plains AAP, L.P. dated as of the closing
date of the GP IPO, as such agreement may be amended or restated from time to
time.

 

“Partnership Distribution” means, with respect to a particular fiscal quarter,
the product of (i) that portion of the Partnership’s quarterly cash
distributions, if any, during such quarter in excess of the Distribution
Threshold Amount (as defined in Schedule I) for such quarter, multiplied by
(ii) 100% less the percentage (if any) of any such quarterly distributions
payable to GP LLC in accordance with the Partnership Agreement; provided, that
for purposes of this definition, the amount of a quarterly cash distribution
shall exclude any cash distribution paid only with respect to a Class A Unit
(and, if applicable, the General Partner) that is funded by indebtedness.

 

“Profits Percentage” means Executive’s share of Partnership Distributions
calculated, at the time of the Partnership Distribution, as the percentage
obtained by dividing (i) the total number of Executive’s Earned Units and Vested
Units at such time by (ii) the sum of (A) the number of Class A Units
outstanding at such time and (B) the total number of Applicable Class B Units at
such time.

 

“Restricted Unit” means, as of any date, a Granted Unit that is not an Earned
Unit or a Vested Unit.

 

“Surrender Obligation” means the obligation to surrender and transfer to the
Partnership (i) Restricted Units upon a Forfeiture Event and (ii) Earned Units
upon the exercise of a Call Option by the Partnership.

 

“Transfer” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition (whether
voluntary, involuntary or by operation of law other than to the estate of
Executive in the event of death), of Restricted Units, Earned Units or Vested
Units, including derivative or similar transactions or arrangements whereby a
portion or all of the economic interest in, risk of loss or opportunity for gain
with respect to, or voting or other rights, of such units are transferred or
shifted to another person.

 

“Vested Unit” means (i) an Earned Unit that is no longer subject to the
Partnership’s Call Option or (ii) an Earned Unit or a Restricted Unit that
becomes a “Vested Unit” pursuant to Section 2.2(c) below or Section 1(b)(i) —
(iv) of the Employment Letter.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2
GRANT; FORFEITURE OF RESTRICTED UNITS AND EARNED UNITS;
DISTRIBUTIONS

 

2.1          Grant.  The Partnership hereby grants to Executive the Granted
Units effective as of the Grant Date.  Unless Class A Units are uncertificated,
the Partnership shall issue Executive a certificate representing the Granted
Units, and such certificate shall bear such legends as provided for in the
Partnership Agreement and such additional legends as may be determined by the
Board to reflect the Surrender Obligation, the Call Option, and the other terms
and conditions of this Agreement and to comply with applicable securities laws. 
To insure the availability for delivery of Executive’s Restricted Units upon a
Forfeiture Event, Executive hereby appoints the Secretary of the Company, or any
other person designated by the Partnership as escrow agent, as Executive’s
attorney-in-fact to sell, assign and transfer unto the Partnership such
Restricted Units or Earned Units, if any, and upon execution of this Agreement,
Executive delivers and deposits with the Secretary of the Company, or such other
person designated by the Partnership, the certificates representing the Granted
Units, together with the unit assignment duly endorsed in blank, attached hereto
as Exhibit B.  The Granted Units and unit assignment shall be held by the
Secretary (or any other person designated by the Partnership as escrow agent) in
escrow, pursuant to the Joint Escrow Instructions of the Partnership and
Executive attached as Exhibit C hereto, until such time as the Surrender
Obligation has lapsed with respect to the Granted Units.  Without limiting the
Executive’s rights under the Employment Letter to have Restricted Units become
Earned Units, upon the lapse of the Surrender Obligation, Earned Units shall
become Vested Units.  Once the Surrender Obligation has lapsed with respect to
any Granted Unit, unless Class A Units are uncertificated, the Partnership shall
issue and deliver to Executive a new certificate or certificates evidencing the
ownership of the Vested Units.  Upon issuance of the new certificate evidencing
the ownership of the Vested Units, the certificate deposited with the escrow
agent shall be marked “Exchanged and Cancelled” and returned to the partnership
unit transfer book of the Partnership and the Partnership shall deliver a
replacement certificate to the escrow agent to reflect any remaining Restricted
Units and Earned Units.  Any new certificate issued to evidence the ownership of
Vested Units shall bear such legends as may be determined by the Board to
reflect the terms and conditions of this Agreement (other than the Surrender
Obligation) and the Partnership Agreement and to comply with applicable
securities laws.

 

7

--------------------------------------------------------------------------------


 

2.2          Forfeitures and Calls of Restricted Units and Earned Units.

 

(a)           Forfeiture of Restricted Units.  If a Forfeiture Event occurs,
then Executive shall, for no consideration, automatically forfeit to the
Partnership as of the date such event occurs all then Restricted Units of
Executive on such date, and neither the Executive nor any of his successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such Restricted Units or the certificates representing
such Restricted Units; provided, however, if such Forfeiture Event is
termination of Executive’s employment by the Company or any of its Affiliates
without Cause, then for all purposes of this Agreement, such Forfeiture Event
shall be suspended and shall not be deemed to occur until the 180th day after
the date of such termination unless, during such 180-day period, (x) Executive
shall breach in any material respect any confidentiality obligation to the
Company or any of its Affiliates or (y) any of the events described in clause
(ii) or (iii) of the definition of “Cause” shall occur, in which case (1) for
all purposes of this Agreement, such Forfeiture Event shall be deemed to have
occurred on the date of such termination (but after giving effect to any Earned
Units becoming Vested Units as a result of such termination) and (2) any Granted
Unit which otherwise would have become an Earned Unit or a Vested Unit during
such suspension period shall be deemed to be a Restricted Unit for all purposes
under this Agreement and, for the avoidance of doubt, shall (together with all
other Restricted Units) be forfeited to the Partnership, for no consideration,
effective as of such date of termination.

 

(b)           Earned Units.  A percentage of Granted Units shall become Earned
Units on the date on which MLP pays a quarterly distribution in accordance with
the following schedule:

 

MLP Quarterly Distribution
per MLP Common Unit

 

Cumulative Percentage of Initially Granted
Units that Become Earned Units

 

Less than $0.725

 

0

%

Greater than or equal to $0.725, but less than $0.7875

 

25.0

%

Greater than or equal to $0.7875, but less than $0.825

 

50.0

%

Greater than or equal to $0.825, but less than $0.875

 

75.0

%

$0.875 or greater

 

100.0

%

 

Once a Granted Unit has become an Earned Unit pursuant to the above schedule,
the Earned Unit shall remain an Earned Unit thereafter until it either becomes a
Vested Unit or is purchased by the Partnership pursuant to the exercise of its
Call Option.

 

(c)           Change in Control.  All Earned Units automatically shall become
Vested Units upon a Change in Control. If prior to the Change in Control 0% of
the Granted Units have become Earned Units, then 25% of the Granted Units
automatically shall become Vested Units upon the Change in Control.  If prior to
the Change in Control only 25% or 50% of the Granted Units have become Earned
Units, then an additional 25% of the Granted Units automatically shall become
Vested Units upon the Change in Control.  If prior to the Change in Control only
75% of the Granted Units have become Earned Units, then all remaining Granted
Units automatically shall become Vested Units upon the Change in Control. 
Unless and except to the extent contemplated

 

8

--------------------------------------------------------------------------------


 

by Section 1(b)(iii) of the Employment Letter or as specifically provided
otherwise by the Partnership upon or in connection with such Change in Control,
Executive shall, for no consideration, automatically forfeit to the Partnership
as of the date such Change in Control occurs all Restricted Units of Executive
that do not vest upon such Change in Control as provided herein, and neither
Executive nor any of his successors, heirs, assigns, or personal representatives
shall thereafter have any further rights or interests in such Restricted Units
or the certificates representing such Restricted Units.

 

(d)           Purchase of Earned Units.  The Partnership shall have a Call
Option with respect to Earned Units as provided in Section 2 of Exhibit A.

 

2.3          Partnership Distributions.  Executive shall not be entitled to, and
shall not receive, any Partnership Distributions with respect to Restricted
Units.  Executive shall be entitled to receive his Profits Percentage of any
Partnership Distributions made as of the relevant distribution date. 
Partnership Distributions, to the extent payable to Executive with respect to an
Earned Unit or Vested Unit, shall be paid to Executive at the same time that
such Partnership Distributions are paid to holders of Class A Units.

 

2.4          Capital Calls.  In the event of a Capital Call, Executive shall be
required to pay to the Partnership his or her allocable share of the associated
Capital Call Amount, which allocable share shall be determined in accordance
with Section 3.1(b) of the Partnership Agreement.

 

ARTICLE 3
ACKNOWLEDGEMENT; RESTRICTIONS; ELECTIONS;
ANTI-DILUTION PROVISIONS

 

3.1          Acknowledgment; Conflicts.  Executive agrees that the Granted Units
shall be subject to the Partnership Agreement.  Executive (a) hereby accepts and
adopts, and agrees to be bound by, the terms and provisions of the Certificate
of Limited Partnership of the Partnership filed with the Secretary of State of
Delaware, as amended or restated, and the Partnership Agreement to the same
extent as if Executive had executed the Partnership Agreement and (b) agrees
that the Granted Units shall be bound by the terms and conditions of such
agreement, including, but not limited to, the transfer restrictions, if any, set
forth therein, provided however, that in the event of any conflict between the
provisions of such agreement and the provisions of this Agreement, the
provisions of this Agreement as modified by the Employment Letter shall govern.

 

3.2          Company Acts.  Subject to the anti-dilution provisions set forth in
Section 3.5, the existence of the Restricted Units, Earned Units or Vested Units
shall not affect in any way the right or power of the Board or the holders of
Class A Units to make or authorize any adjustment, recapitalization,
reorganization or other change in the Partnership’s capital structure or its
business, any merger, consolidation, equity exchange or other business
combination of the Partnership with or into any other entity (and, where
necessary or appropriate (as determined by the Board in good faith), the
conversion or exchange of Class A Units and Class B Units into other securities
or interests in the Partnership or any other entity in connection therewith,
provided that the relative economic rights and preferences of the Class A Units
and the Class B Units are affected proportionately, taking into account their
current terms), any issue of debt or equity

 

9

--------------------------------------------------------------------------------


 

securities, the dissolution or liquidation of the Partnership or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other act or proceeding.

 

3.3          Transfer Restrictions; Call Options.  The Restricted Units and
Earned Units shall be subject to the Transfer restrictions, Call Options and
other terms and conditions set forth or described in Exhibit A attached hereto,
as applicable.  Vested Units shall be subject only to the provisions of Sections
1, 3 and 4(b) of Exhibit A.  Executive agrees that Executive will, at any time
and from time to time as requested by the Partnership, execute and deliver to
the Partnership such other documents and instruments, if any, as the Board, in
its discretion, may require to evidence Executive’s agreement to be bound by the
terms of Exhibit A.  The terms and conditions of Exhibit A shall survive the
termination of this Agreement.  The restrictions set forth in Exhibit A shall
not apply to the transfer of Restricted Units or Earned Units pursuant to a plan
of reorganization of the Partnership, but the Class A Units, securities or other
property received in exchange therefor shall also become subject to the Transfer
restrictions, Call Options and Surrender Obligation to the same extent as the
Restricted Units, Earned Units and Vested Units exchanged therefor and the
certificates, if any, representing such Class A Units, securities or other
property shall be legended to show such restrictions.

 

3.4          Tax Withholding; §83(b) Election.

 

(a)           To the extent that the receipt of the Restricted Units, Earned
Units, Vested Units, the lapse of the Surrender Obligations, or any other event
pursuant to this Agreement results in compensation income or wages to Executive
for federal, state or local tax purposes, Executive shall deliver to the
Partnership at the time of such receipt, lapse or event, as the case may be,
such amount of money as the Partnership may require to meet its minimum
withholding obligation under applicable tax laws, and if Executive fails to do
so, the Partnership is authorized to withhold from any cash or other
remuneration (including withholding and cancelling any Restricted Units, Earned
Units or Vested Units distributable to Executive under this Agreement) then or
thereafter payable to Executive any tax required to be withheld by reason of
such resulting compensation income or wages.

 

(b)           Within 30 days after the date of issuance of the Restricted Units,
Executive shall make an election authorized by section 83(b) of the Code with
respect to such Restricted Units and Executive shall submit to the Partnership a
copy of the statement filed by Executive to make such election.  The form of
such election shall be in such form as approved by the Partnership and delivered
to the Executive following the issuance of the Restricted Units.

 

(c)           Executive acknowledges and agrees that he is not relying upon any
written or oral statement or representation of the Partnership, its Affiliates,
or any of their respective Executives, directors, officers, attorneys or agents
regarding the tax effects associated with the Restricted Units, Earned Units,
Vested Units or the execution of this Agreement.  Executive acknowledges and
agrees that in deciding to enter into this Agreement, Executive is relying on
his own judgment and the judgment of the professionals of his choice with whom
he has consulted.

 

10

--------------------------------------------------------------------------------


 

3.5          Anti-Dilution Provisions.

 

(a)           If after the date of this Agreement, the Class A Units shall be
changed or proposed to be changed into a different number or class of units by
reason of the occurrence of any reclassification, recapitalization, split-up,
combination, exchange of shares or similar readjustment, or a unit dividend
thereon shall be paid, appropriate proportional adjustments shall be made to the
Class B Units, as determined by the Board in good faith.  Notwithstanding the
foregoing, no repurchase of Class A Units for fair value (as determined by the
Board in good faith) shall require any adjustment under this Section 3.5(a).

 

3.6          Drag-Along Provisions.

 

(a)           [Intentionally Deleted]

 

(b)           In the event of a sale of all or substantially all of the assets
or equity of the IPO Entity, then the Board shall have the right to require
Executive to transfer all of his Vested Units (including any Granted Units that
vest pursuant to Section 2.2(c) hereof) in such transaction in exchange for
consideration per transferred Class B Unit that is equal to the Conversion
Factor times the consideration to be received per IPO Entity Class A Unit in
such transaction.

 

(c)           In connection with any transfer required pursuant to this
Section 3.6, Executive shall deliver the certificates representing his Class B
Units duly endorsed or accompanied by written instruments of transfer, in form
and substance reasonably satisfactory to the Board, free and clear of any liens,
together with any other documents reasonably required to be executed in
connection with such transaction, as directed by the Board.

 

(d)           Class B Units subject to this Section 3.6 will be included in a
proposed sale pursuant hereto and be subject to any agreement with the purchaser
in such transaction relating thereto, on the same terms and subject to the same
conditions applicable to the Class A Units or IPO Entity Class A Units, as the
case may be.  Such terms and conditions shall be determined in the sole
discretion of the Board, and shall include (i) the consideration to be paid
(including without limitation the form and the aggregate amount thereof) and
(ii) the provision of information, representations, warranties, covenants and
requisite indemnifications; provided, however, that Executive shall not be
required to make any representations and warranties, other than those relating
specifically to Executive’s execution and delivery of any transaction agreement
(including absence of conflicts), and title to the Class B Units, and any
indemnification provided by Executive shall be on a several, not joint, basis
and shall be based on (and shall not exceed) Executive’s pro rata share of the
aggregate consideration paid in such transaction. For purposes of this
Section 3.6 “Executive” includes any Permitted Transferee (as defined in the
Partnership Agreement).

 

11

--------------------------------------------------------------------------------


 

ARTICLE 4

GENERAL PROVISIONS

 

4.1          Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be given in the same manner as
indicated in the Partnership Agreement.

 

4.2          Employment Relationship.  For purposes of this Agreement (including
Exhibit A attached hereto), Executive shall be considered to be in the
employment of the Partnership as long as Executive remains an employee of an
Affiliate of the Partnership.  Without limiting the scope of the preceding
sentence, it is expressly provided that Executive shall be considered to have
terminated employment with the Partnership at the time the entity or other
organization that employs Executive is no longer an Affiliate of the
Partnership.  Any question as to whether and when there has been a termination
of such employment or association, and the cause of such termination, shall be
determined by the Board and its determination shall be final.

 

4.3          Entire Agreement; Amendment.  This Agreement, the Partnership
Agreement and the Employment Letter constitute the entire agreement, and
supersede all previous agreements and discussions relating to the same or
similar subject matters between Executive and the Partnership or any Affiliate
and constitute the entire agreement between Executive and the Partnership and
any Affiliate with respect to the subject matter of this Agreement.  Without
limiting the scope of the preceding sentence, except for this Agreement, the
Partnership Agreement and the Employment Letter, all prior and contemporaneous
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.  In the event any provisions of this Agreement conflict with provisions
in the Employment Letter, the Employment Letter shall control.  Except as
provided below, any modification of this Agreement shall be effective only if it
is in writing and signed by both Executive and the Partnership as authorized by
the Board.  Notwithstanding the foregoing, the Partnership may unilaterally
amend this Agreement in any manner that the Board determines in good faith is
necessary or advisable to facilitate the consummation of the GP IPO, such
amendment to become effective on the fifth business day after the day on which
notice thereof is given to the holders of the Applicable Class B Units then
outstanding, unless prior to such fifth business day, the holders of at least
75% of such Applicable Class B Units object in writing to such amendment, in
which case such proposed amendment shall not become effective; provided,
however, that the holders of the Applicable Class B Units shall not be entitled
to object to any such amendment (and such amendment shall automatically become
effective regardless of any purported objection by the holders of the Applicable
Class B Units) if (i) all Other Class B Restricted Unit Agreements are amended
in substantially the same way, (ii) the Class A Units and Class B Units are
diluted proportionately (based on relative distributions) by any partnership
interests or other equity securities issued to Persons (other than members of
the Company (or Affiliates thereof)) in connection therewith and
(iii) immediately after giving effect to the GP IPO, the economic interest in
the Partnership or its successor or assign or (or the entity the securities or
equity interests of which the Class B Units are converted into or exchanged for)
represented by the Class B Units (and/or any securities or equity interests into
which such Class B Units are converted or exchanged) is not diluted by any
partnership interests or other equity securities issued to members of the
Company (or any Affiliate thereof) in connection therewith.  For the avoidance
of doubt, notwithstanding anything in this Agreement to the contrary, in the
event of a GP IPO, the Board shall be entitled (but not required) to make such
adjustments as the Board shall determine in good

 

12

--------------------------------------------------------------------------------


 

faith to be equitable, including without limitation causing all or a portion of
the Class B Units not to be converted into or exchanged for similar equity
interests in the IPO Entity, and to remain outstanding as Class B Units of the
Partnership.  Notwithstanding anything in this Agreement to the contrary, if the
Board determines that (i) the provisions of section 409A of the Code apply to
this Agreement or the Class B Units and that the terms of this Agreement or such
units do not, in whole or in part, satisfy the requirements of such section, or
(ii) any provision of this Agreement or the effect or operation thereof would
produce material adverse tax consequences to Executive, then the Partnership, in
the sole discretion of the Board, may unilaterally modify this Agreement in such
manner as the Board deems appropriate to comply with such section 409A and any
regulations or guidance issued thereunder or to mitigate or avoid such adverse
tax consequences.

 

4.4          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Partnership and all permitted transferees
of any Transfer made in compliance with Exhibit A and other persons lawfully
claiming under Executive.

 

4.5          Governing Law.  This Agreement is governed by and shall be
construed in accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rule or principle that might refer the governance or the
construction of this Agreement to the laws of another jurisdiction.  If any
provision of this Agreement or the application thereof to any person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by law.

 

4.6          Injunctive Relief.  Executive acknowledges that a remedy at law for
any breach or attempted breach of this Agreement will be inadequate, agrees that
the Partnership may be entitled to specific performance and injunctive and other
equitable relief to be implemented by a court of competent jurisdiction in case
of any such breach or attempted breach, and further agrees to waive any
requirement for the securing or purchasing of any bond in connection with the
obtaining of any such injunctive or any other equitable relief.  Executive
agrees that the Partnership’s right to injunctive relief will be in addition to
any other rights the Partnership may have.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective for
all purposes as of the Grant Date.

 

 

PLAINS AAP, L.P., by its general partner,

 

PLAINS ALL AMERICAN GP LLC

 

 

 

By:

/s/ Richard McGee

 

Name:

Richard McGee

 

Title:

Executive Vice President

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ WCW (Willie) Chiang

 

WCW (Willie) Chiang

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A TO

RESTRICTED UNITS AGREEMENT

 

PROVISIONS RELATING TO TRANSFERS;
CALL OPTIONS; AND CONVERSIONS

 

Capitalized terms used in this Exhibit that are not defined in this
Exhibit shall have the meaning assigned to such terms in the Restricted Units
Agreement to which this Exhibit is attached (the “Agreement”).  Unless the
context requires otherwise, all references in this Exhibit to Sections refer to
the Sections of this Exhibit.

 

1.             No Transfers.  Executive may not Transfer all or any portion of
the Restricted Units or any Earned Units, and any attempted Transfer shall be,
and is hereby declared, null and void for all purposes; provided, however that
Executive shall be entitled to Transfer any Earned Units to a Permitted
Transferee (as defined in the Partnership Agreement), by will or the laws of
descent and distribution, provided that any such permitted Transfer shall be
made in accordance with, and subject to, Section 7.3 of the Partnership
Agreement.  In addition to the other restrictions set forth herein, each
Restricted Unit, Earned Unit and Vested Unit shall be subject to the
restrictions on Transfer (as defined in the Partnership Agreement) set forth in
the Partnership Agreement.

 

2.             Partnership Call Option.  Upon the occurrence of a Call Event,
the Partnership, at its option (exercisable at any time during the 60-day period
following the date of such Call Event), may (but the Partnership shall have no
obligation to) purchase all (or any portion elected by the Partnership in its
sole discretion) of the Earned Units held by Executive (or by Executive’s
estate), for a purchase price per Earned Unit equal to the Call Value at the
time of the Call Event.  If the Partnership wishes to exercise the Call Option
granted herein, it must provide written notice within such 60-day period to
Executive (or his estate) specifying the number of such Earned Units it elects
to purchase.  Within 10 days after the exercise of the Call Option by the
Partnership, the Executive (or estate) shall deliver the certificates, if any,
representing the applicable Earned Units to the Partnership, duly endorsed and
together with appropriate assignment and transfer instruments, free and clear of
all adverse charges, liens, claims and encumbrances, in consideration for the
purchase price specified above paid in the form of a single, lump sum cash
payment from the Partnership.  Delivery of the Earned Units and related transfer
and assignment instruments by the holder shall constitute a representation to
the Partnership that such Earned Units are free and clear of all adverse
charges, liens, claims and encumbrances.  If the Partnership does not timely
exercise its Call Option, the Earned Units shall become Vested Units at the end
of the period for exercising the Call Option.

 

--------------------------------------------------------------------------------


 

3.             Executive Elective Exchange of Vested Units.  Conversion rights
attributable to the Granted Units shall be governed by Section 7.10 of the
Partnership Agreement.

 

4.             Unit Legend.

 

(a)           In addition to any other legend that may be required by law, each
certificate, if any, for Restricted Units and Earned Units shall bear a legend
in substantially the following form:

 

THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD UNLESS THEY HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM REGISTRATION IS AVAILABLE (AND IN SUCH CASE, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE PARTNERSHIP SHALL HAVE BEEN DELIVERED TO
THE PARTNERSHIP TO THE EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE
REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS).  THE
UNITS REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE RESTRICTED UNITS AGREEMENT DATED AS
OF AUGUST 24, 2015, AS AMENDED OR RESTATED FROM TIME TO TIME, COPIES OF WHICH
MAY BE OBTAINED UPON REQUEST FROM THE PARTNERSHIP. THE UNITS REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT UNDER CERTAIN CIRCUMSTANCES TO MANDATORY TRANSFER
AS SET FORTH IN THE RESTRICTED UNITS AGREEMENT DATED AS OF AUGUST 24, 2015, AS
AMENDED OR RESTATED FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM THE PARTNERSHIP.

 

(b)           In addition to any other legend that may be required by law, each
certificate, if any, for Vested Units shall bear a legend in substantially the
following form:

 

THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD UNLESS THEY HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM REGISTRATION IS AVAILABLE (AND IN SUCH CASE, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE

 

--------------------------------------------------------------------------------


 

PARTNERSHIP SHALL HAVE BEEN DELIVERED TO THE PARTNERSHIP TO THE EFFECT THAT SUCH
OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS). THE UNITS REPRESENTED BY THIS CERTIFICATE ARE
ALSO SUBJECT UNDER CERTAIN CIRCUMSTANCES TO MANDATORY TRANSFER AS SET FORTH IN
THE RESTRICTED UNITS AGREEMENT DATED AS OF AUGUST 24, 2015, AS AMENDED OR
RESTATED FROM TIME TO TIME, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM
THE PARTNERSHIP.

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO

RESTRICTED UNITS AGREEMENT

 

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, WCW (Willie) Chiang (“Executive”) hereby assigns and
transfers unto Plains AAP, L.P., a Delaware limited partnership (the
“Partnership”), 1,000,000 Class B common units in the Partnership (the “Class B
Units”), standing in his name on the books of said Partnership represented by
Certificate No.       herewith, and does hereby irrevocably constitute and
appoint                                to transfer the said Class B Units on the
books of the within named Partnership with full power of substitution in the
premises.

 

This Assignment Separate from Certificate may be used only in accordance with
the Class B Restricted Units Agreement (the “Agreement”) between the Partnership
and the undersigned dated August 24, 2015.

 

Dated:              ,

Signature:

 

 

INSTRUCTIONS:  Please do not fill in any blanks other than the signature line. 
The purpose of this Assignment Separate from Certificate is to return the
Class B Units to the Partnership in the event Executive forfeits any of such
Class B Units as set forth in the Agreement, without requiring additional
signatures on the part of Executive.  This Assignment Separate from Certificate
must be delivered to the Partnership with the above Certificate No.          .

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO

RESTRICTED UNITS AGREEMENT

 

--------------------------------------------------------------------------------


 

JOINT ESCROW INSTRUCTIONS

 

August 24, 2015

 

Plains AAP, L.P.
333 Clay, Suite 1600
Houston, Texas 77002

Attention:  Secretary

 

Dear Sir or Madam:

 

As Escrow Agent for both Plains AAP, L.P., a Delaware limited partnership (the
“Partnership”), and WCW (Willie) Chiang (“Executive”), holder of 1,000,000 of
the Partnership’s Class B common units (the “Class B Units”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Class B Restricted Units Agreement between the Partnership
and Executive, dated August 24, 2015, (the “Agreement”), in accordance with the
following instructions:

 

1.                                      In the event of a Forfeiture Event (as
defined in the Agreement), the Partnership shall give to Executive and to you a
written notice specifying the number of Class B Units to be transferred and
delivered to the Partnership pursuant to Section 2.2(a) of the Agreement. 
Executive and the Partnership hereby irrevocably authorize and direct you to
transfer and deliver such Class B Units to the Partnership in accordance with
the terms of said notice.

 

2.                                      In connection with the transfer and
delivery of Class B Units to the Partnership pursuant to paragraph 1 above, you
are directed (a) to date the Assignment Separate From Certificate necessary for
the transfer in question, (b) to fill in the number of Class B Units being
transferred, and (c) to deliver same, together with the certificate evidencing
such Class B Units to be transferred, to the Partnership or its assignee.

 

3.                                      Executive hereby irrevocably authorizes
the Partnership to deposit with you any certificates evidencing the Class B
Units to be held by you hereunder and any additions and substitutions to said
units as set forth in the Agreement.  Executive does hereby irrevocably
constitute and appoint you as Executive’s attorney-in-fact and agent for the
term of this escrow to execute with respect to such Class B Units all documents
necessary or appropriate to make such Class B Units negotiable and to complete
any transaction herein contemplated, including but not limited to, the filing
with any applicable state blue sky authority of any required applications for
consent to, or notice of transfer of, the Class B Units.

 

4.                                      If at the time of termination of this
escrow you should have in your possession any documents, securities or other
property belonging to Executive, you shall deliver all of the same to Executive
and shall be discharged of all further obligations hereunder.

 

--------------------------------------------------------------------------------


 

5.                                      Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

6.                                      You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties.  You shall not be personally liable for any act you
may do or omit to do hereunder as Escrow Agent or as attorney-in-fact for
Executive while acting in good faith, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

 

7.                                      You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law
and are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court.  In case you obey or comply with any such order, judgment
or decree, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

 

8.                                      You shall not be liable in any respect
on account of the identity, authorities or rights of the parties executing or
delivering or purporting to execute or deliver the Agreement or any documents or
papers deposited or called for hereunder.

 

9.                                      You shall not be liable for the
outlawing of any rights under the Statute of Limitations with respect to these
Joint Escrow Instructions or any documents deposited with you.

 

10.                               You shall be entitled to employ such legal
counsel and other experts as you may deem necessary and proper to advise you in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor.

 

11.                               Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be an officer or agent of the
Partnership or its general partner, or if you shall resign by written notice to
each party.  In the event of any such termination, the Partnership shall appoint
a successor Escrow Agent.

 

12.                               If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or obligations in
respect hereto, the necessary parties hereto shall join in furnishing such
instruments.

 

13.                               It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the securities held by you hereunder, you are authorized and
directed to retain in your possession without liability to anyone all or any
part of said securities until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of

 

--------------------------------------------------------------------------------


 

competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

14.                               Notices.  All notices and other communications
under these Joint Escrow Instructions shall be in writing and shall be given by
facsimile or first class mail, certified or registered with return receipt
requested, and shall be deemed to have been duly given three days after mailing
or 24 hours after transmission by facsimile to the respective parties named
below at the following addresses or at such other addresses as a party may
designate by ten day’s advance written notice to each of the other parties
hereto:

 

If to the Partnership or

 

to Executive:

As provided in the Partnership Agreement

 

 

If to the Escrow Agent:

Plains All American GP LLC

 

333 Clay

 

Suite 1600

 

Houston, TX 77002

 

 

 

Attn: Secretary

 

Facsimile: 713-646-4313

 

15.                               By signing these Joint Escrow Instructions,
you become a party hereto only for the purpose of said Joint Escrow
Instructions; you do not become a party to the Agreement.

 

16.                               This instrument shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns.

 

17.                               These Joint Escrow Instructions shall be
governed by the internal substantive laws, but not the choice of law rules, of
the State of Delaware.

 

--------------------------------------------------------------------------------


 

GRANTEE:

PARTNERSHIP:

 

 

 

Plains AAP, L.P.

 

By:

Plains All American GP LLC, its

 

 

 

general partner

Signature

 

 

 

WCW (Willie) Chiang

 

By:

 

Printed Name

 

 

Richard McGee, Executive Vice President

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

ESCROW AGENT

 

 

 

 

 

 

Richard McGee, Secretary

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO

 

RESTRICTED UNITS AGREEMENT

 

“Applicable Carryover Amount” means, with respect to a particular fiscal
quarter, an amount of the Cumulative Carryover Amount equal to the lesser of
(i) the Unapplied Cumulative Carryover Amount for such quarter and (ii) the
amount, if any, by which $11 million exceeds the Applicable Debt Service Amount
for such quarter.

 

“Applicable Debt Service Amount” means, with respect to any fiscal quarter, the
aggregate amount, if any, of principal and interest paid by the Partnership or
any of its Subsidiaries in respect of any Distribution Loan or Distribution
Loans during such quarter; provided, however, that (i) notwithstanding the
foregoing, the “Applicable Debt Service Amount” shall not include that portion
of any such payment that is funded with the proceeds of indebtedness incurred by
the Partnership or any of its Subsidiaries (it being understood that any such
indebtedness shall constitute a Distribution Loan) and (ii) for the avoidance of
doubt, any principal or interest payment in respect of any Distribution Loan
that is made by any Person other than the Partnership or any of its Subsidiaries
shall not constitute “Applicable Debt Service Amount”.

 

“Carryover Amount” means, for any particular fiscal quarter, the aggregate
amount by which the Applicable Debt Service Amount for such quarter exceeds
$11.0 million.

 

“Distribution Loan” means a loan to the Partnership, the proceeds of which are
distributed only with respect to the Class A Units (and, if applicable, the
General Partner); provided, that if any proceeds of a loan are used for any
purposes other than such a distribution, only the portion of such loan
distributed with respect to the Class A Units (and, if applicable, the General
Partner) shall be deemed to be a “Distribution Loan.”

 

“Distribution Threshold Amount” means, with respect to any fiscal quarter, the
amount by which (a) $11.0 million exceeds (b) the sum of (i) the Applicable Debt
Service Amount for such quarter plus (ii) the Applicable Carryover Amount for
such quarter.

 

“Cumulative Carryover Amount” means, as of any particular fiscal quarter, an
amount equal to the aggregate Carryover Amounts, if any, for all preceding
fiscal quarters.

 

“Unapplied Cumulative Carryover Amount” means, as of any particular fiscal
quarter, that portion of the Cumulative Carryover Amount, if any, not previously
included in the calculation of the Distribution Threshold Amount for any prior
quarter.  For the avoidance of doubt, with respect to any fiscal quarter, the
aggregate amount of the Cumulative Carryover Amount that has been included in
the calculation of the Distribution Threshold Amount for all preceding fiscal
quarters shall equal the aggregate Applicable Carryover Amounts for all such
fiscal quarters.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Form of Confidentiality Agreement

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION
AND NON-SOLICITATION AGREEMENT

 

This AGREEMENT effective as of the 24th day of August, 2015, between Plains All
American GP LLC for itself and on behalf of its affiliates (all referred to as
the “Company”), and WCW (Willie) Chiang (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company’s business includes the transportation, storage,
terminalling, purchase, sale, exchange and trading of liquid hydrocarbons
(including crude oil and refined products) as well as natural gas storage and
processing and related services, in the United States and Canada, including
offshore production, and in Federal Waters in the Gulf of Mexico, (the
“Region”); and

 

WHEREAS, the Company’s relationship with its shippers, customers and suppliers
is special and unique and is based upon valuable and confidential information
concerning the identity of such shippers, customers and suppliers, the decision
processes used by such shippers, customers and suppliers, the authority of
officers and employees of such shippers, customers and suppliers, the production
and sales patterns of such shippers, customers and suppliers, special contract
requirements of such shippers, customers and suppliers, the quality of crude oil
produced by such shippers, customers and suppliers and marketing alternatives
relating thereto trading strategies and practices and other special information
concerning such shippers, customers and suppliers, all of which was developed by
the Company over time and at substantial expense to the Company, and all of
which constitute trade secrets of the Company (“Trade Secrets”); and

 

WHEREAS, a core element of the business model and strategy to optimize the
Company’s assets and their operational and financial performance includes the
review, analysis, acquisition, integration and operation of assets and entities
engaged in the transportation, storage, terminalling, purchase, sale, exchange
and trading of liquid hydrocarbons (including crude oil and refined products) as
well as natural gas storage and processing and related services, in the Region
for which the Company has developed valuable and confidential methods and
practices with respect to such review, analysis and integration activities
(“Proprietary Practices”); and

 

WHEREAS, on July 10, 2015, the Company entered into an employment letter (the
“Employment Agreement”) with and for the benefit of the Employee;

 

NOW, THEREFORE, in consideration of the Company entering into the Employment
Agreement, the Employee and the Company agree as follows:

 

1.                                      Confidentiality.  Recognizing that the
success of the Company’s business will depend upon the protection of the Trade
Secrets and Proprietary Practices and that the Employee now has, and during the
course of his employment may develop, Trade Secrets or Proprietary Practices for
the benefit of the Company or other information and data of a secret or
proprietary nature of the Company that the Company wishes to keep confidential,
the Employee agrees that:

 

1

--------------------------------------------------------------------------------


 

(a)                                 The Employee acknowledges that the Company
has exclusive property rights to all Trade Secrets and Proprietary Practices.
Except as required in the performance of his duties to the Company, the Employee
will not at any time during or after the term of his employment, directly or
indirectly (i) communicate, disclose or disseminate any Trade Secrets,
Proprietary Practices or any other information of a secret, proprietary,
confidential or generally undisclosed nature relating to the Company, its
customers, business methods and services (“Confidential Information”) to any
person other than officers and employees of the Company who are authorized to
receive such information or (ii) use any Trade Secrets, Proprietary Practices or
Confidential Information other than as may be necessary for the Employee to
perform his duties for the Company.

 

(b)                                 With respect to Trade Secrets, Proprietary
Practices and other Confidential Information, the Employee’s obligations under
paragraph 1(a) shall continue until the earlier of two years after the
Employee’s termination of employment (whether during the term of the Employment
Agreement or thereafter) with the Company or such information has been made
available generally to the public either by the Company or by a third party with
the Company’s consent.

 

(c)                                  All documents, records, notebooks, notes,
memoranda and similar repositories of, or containing, Trade Secrets, Proprietary
Practices or Confidential Information made or compiled by the Employee at any
time or made available to him prior to or during the term of his employment by
the Company, including any and all copies thereof, shall be the property of the
Company, shall be held by the Employee in trust solely for the benefit of the
Company, and shall be delivered to the Company by the Employee on the
termination of his employment or at any other time on the request of the
Company.

 

(d)                                 Without limiting the foregoing, the Employee
may, following the termination of his employment with the Company, use the
general skills, knowledge and experience that he learned or developed during his
employment by the Company.

 

2.                                      Non-solicitation.

 

(a)                                 If the Employee’s employment with the
Company is terminated for any reason, then the Employee will not for a period of
two years following such termination, directly or indirectly, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director or in any other individual or representative
capacity, purchase, or solicit or assist in the solicitation of (i) assets that
have previously been pursued by the Company during the one year period preceding
such termination, or (ii) business of the type conducted by the Company with or
from any shipper, customer or supplier of any liquid hydrocarbons with which the
Company conducted any such transactions during the one year period preceding
such termination.

 

(b)                                 If the Employee’s employment with the
Company is terminated for any reason, then for a period of two years following
such termination the Employee will not, without the prior written consent of the
Company, solicit or cause to be solicited any person employed by the Company or
its subsidiaries or affiliates at any time during such period or the six months
prior to such period. Notwithstanding the foregoing, nothing herein will be

 

2

--------------------------------------------------------------------------------


 

construed to prevent the Employee, following such termination, from interviewing
and/or offering employment to an employee of the Company who responds to a
published general employment advertisement or to a “non-directed” executive
search.

 

(c)                                  This paragraph 2 shall not limit the
Employee, following the termination of his Employment with the Company, from
engaging in any activity outside of the Region, or from soliciting or assisting
in the solicitation of storage or transportation services for crude oil from
facilities which were not part of any of the Company’s transactions during the
one year period prior to the termination of the Employee’s employment with the
Company.

 

3.                                      Ancillary Agreement. The Employee
acknowledges and represents to the Company that the agreement in paragraph 2 is
ancillary to the agreement in paragraph 1, and the restrictions contained in
paragraph 2 do not impose a greater restraint than is necessary to protect the
interest of the Company in securing its Trade Secrets and Confidential
Information.

 

4.                                      Specific Enforcement; Legal Fees. The
Employee acknowledges that a breach of this Agreement is likely to result in
irreparable and unreasonable harm to the Company, and that injunctive relief, as
well as damages, would be appropriate. In the event of litigation between the
parties concerning this Agreement, the prevailing party shall be entitled (in
addition to any other relief to which it may be entitled) to an award of costs
of court and reasonable attorneys’ fees and expenses incurred in such
litigation.

 

5.                                      Successors and Assigns. This Agreement
shall be binding upon, and shall inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties hereto.

 

6.                                      Prior Agreements; Severability. This
Agreement supersedes those provisions of any prior agreement which cover the
same subject matters as this Agreement. Wherever there is any conflict between
any provision of this Agreement and any statute, law, regulation or judicial
precedent, the latter shall prevail, but in such event the provisions of this
Agreement thus affected shall be curtailed and limited only to the extent
necessary to bring it within the requirement of the law. In the event that any
paragraph or clause of this Agreement shall be held by a court of proper
jurisdiction to be indefinite, invalid or otherwise unenforceable, the entire
Agreement shall not fail on account thereof, but the balance of the Agreement
shall continue in full force and effect unless such construction would clearly
be contrary to the intention of the parties or would result in an unconscionable
injustice.

 

7.                                      Other Activities. Employee shall not
engage in any activity during the term hereof which is inimical to the best
interest of Company.

 

8.                                      Governing Law. This Agreement shall be
interpreted and enforced in accordance with the laws of the State of Texas
applicable to agreements entered into and performed entirely by Texas by
residents of Texas.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above written.

 

 

 

COMPANY:

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By:

/s/ Harry N. Pefanis

 

Name:

Harry N. Pefanis

 

Title:

President and COO

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ WCW (Willie) Chiang

 

WCW (Willie) Chiang

 

4

--------------------------------------------------------------------------------